UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 23, 2015 Date ofReport (Date of earliest event reported) TOFUTTI BRANDS INC. (Exact name of registrant as specified in its charter) Delaware 1-9009 13-3094658 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 50 Jackson Drive Cranford, New Jersey 07016 (Address of principal executive offices and zip code) (908)272-2400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): * Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.01 NOTICE OF DELISTING OR FAILURE TO SATISFY A CONTINUED LISTING RULE OR STANDARD. On June 23, 2015 the Registrant received a notice from NYSE Regulation, Inc. that NYSE Regulation, Inc. has granted the Registrant an extension until October 1, 2016 to regain compliance with the continued listing standards of the NYSE MKT. On April 1, 2015, the Registrant received a notice from the NYSE MKT LLC (the “NYSE MKT”) indicating that the Registrant does not meet continued listing standards of the NYSE MKT as set forth in Part 10 of the NYSE MKT Company Guide (the “Company Guide”). Specifically, the Registrant is not in compliance with Section 1003(a)(ii) of the Company Guide because it reported stockholders’ equity of$2.6 million as of December 27, 2014 and had net losses in in three out of its four most recent fiscal years ended December 27, 2014. As a result, the Company has become subject to the procedures and requirements of Section 1009 of the Company Guide. The Registrant submitted a plan of compliance to the NYSE MKT on April 28, 2015 addressing how it intends to regain compliance with Section 1003(a)(ii) of the Company Guide by October 1, 2016 and supplemented such plan on June 12, 2015. The Registrant will be subject to periodic review by the staff of NYSE Regulation, Inc. during the extension period. Failure to make progress consistent with the plan or to regain compliance with the continued listing standards by the end of the extension period could result in the Company being delisted from the NYSE MKT. ITEM 8.01OTHER EVENTS. On June 25, 2015, the Registrant issued a press release announcing the receipt of the NYSE MKT notice described in Item 3.01 of this Current Report on Form 8-K. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits Exhibit 99.1Press Release dated June 25, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 25, 2015 TOFUTTI BRANDS INC. (Registrant) By: /s/Steven Kass Steven Kass Chief Financial Officer
